DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Park (2018/0011633).

    PNG
    media_image1.png
    580
    634
    media_image1.png
    Greyscale

As to claim 1, figures 1, 11 [0040-0162], Park discloses:
1. (Original) A semiconductor package comprising: a substrate 1210; a first buffer chip 160 and a second buffer chip 180 160 located on an upper part of the substrate 1210; a plurality of nonvolatile memory chips 110,120,130,140 located on the upper part of the substrate 1210 and including a first nonvolatile memory chip 160 and a second nonvolatile memory chip 180, the first nonvolatile memory chip 160 being electrically connected to the first buffer chip 160, and the second nonvolatile memory chip 180 being electrically connected to the second buffer chip 180; a plurality of external connection terminals connected to a lower part of the substrate 1210; and a rewiring pattern 1211,1212 located inside the substrate 1210, the rewiring pattern 1211,1212 configured to diverge an external electric signal received through one of the plurality of external connection terminals (solders, bumps, [0041]) into first and second signals, transmit the first signal to the first buffer chip 160 and transmit the second signal to the second buffer chip 180.  

As to claim 2, figures 1, 11 [0040-0162], Park discloses:
2. (Original) The semiconductor package of claim 1, further comprising: a diverging chip (top chip 130 hereinafter), wherein the diverging chip 130 receives the external electric signal from the one external connection terminal (solder, bump [0041]), and transmits the received external electric signal to the rewiring pattern 1211,1212.  

As to claim 3, figures 1, 11 [0040-0162], Park discloses:
3. (Original) The semiconductor package of claim 2, wherein the diverging chip 130 is located on the upper part of the substrate 1210.  


As to claim 4, figures 1, 11 [0040-0162], Park discloses:
4. (Original) The semiconductor package of claim 2, wherein the diverging chip 130  is located inside the substrate 1210.  

As to claim 5, figures 1, 11 [0040-0162], Park discloses:
5. (Original) The semiconductor package of claim 1, wherein the external electric signal is diverged into the first and second signals at a diverging point in the rewiring pattern 1211,1212, the first buffer chip 160 and the second buffer chip 180 160 are spaced apart from each other in a first direction, and the diverging point is located at a center of the rewiring pattern 1211,1212 in the first direction.  

As to claim 6, figures 1, 11 [0040-0162], Park discloses:
6. (Original) The semiconductor package of claim 1, further comprising: a controller 200, wherein the external electric signal is a control signal received from the controller 200.  

As to claim 7, figures 1, 11 [0040-0162], Park discloses:
7. (Original) The semiconductor package of claim 1, wherein the rewiring pattern 1211,1212 comprises: a first vertical rewiring pattern 1212 and a first horizontal rewiring pattern 1211 configured to transmit the first signal to the first buffer chip 160, and a second vertical rewiring pattern 1214 and a second horizontal rewiring pattern 1213 configured to transmit the second signal to the second buffer chip 180, the first vertical rewiring pattern 1212 and the second vertical rewiring pattern 1214 extend in the first direction, the first horizontal rewiring pattern 1211 and the second horizontal rewiring pattern 1213 extend in a second direction perpendicular to the first direction, and the first horizontal rewiring pattern 1211 is lower than the second horizontal rewiring pattern 1213 in the first direction.  

As to claim 8, figures 1, 11 [0040-0162], Park discloses:
8. (Original) The semiconductor package of claim 7, wherein the rewiring pattern 1211,1212 comprises a third vertical rewiring pattern 111 including a first end connected to the one external connection terminal (bump [0041]) and extending in the first direction, and the electric signal is diverged at a second other end of the third vertical rewiring pattern 111.  

As to claim 9, figures 1, 11 [0040-0162], Park discloses:
9. (Original) The semiconductor package of claim 1, wherein the first buffer chip 160 and the second buffer chip 180 are connected to the rewiring pattern 1211,1212 in a form of a flip-chip.  

As to claim 10, figures 1, 11 [0040-0162], Park discloses:

10. (Original) A semiconductor package comprising: a controller 200 which transmits a control signal including a first channel signal and a second channel signal; and a first nonvolatile memory package 110 which receives the first channel signal, and a second nonvolatile memory package 140 which receives the second channel signal, wherein the first nonvolatile memory package 110 and the second nonvolatile memory package 140 are located on a single substrate 1210, and the first channel signal and the second channel signal are diverged from the control signal in the substrate 1210.  

As to claim 11, figures 1, 11 [0040-0162], Park discloses:
11. (Original) The semiconductor package of claim 10, wherein a transmission length of the first channel signal is the same as a transmission length of the second channel.  See mark up figure 11.

As to claim 12, figures 1, 11 [0040-0162], Park discloses:
12. (Original) The semiconductor package of claim 10, further comprising: a diverging chip (top chip 130 or 140), wherein the diverging chip receives the control signal and diverges the received control signal into the first channel signal and the second channel signal.  

As to claim 13, figures 1, 11 [0040-0162], Park discloses:
13. (Original) The semiconductor package of claim 12, wherein the diverging chip (top chip 130 or 140) is located on an upper part of the substrate 1210.  

As to claim 14, figures 1, 11 [0040-0162], Park discloses:
14. (Original) The semiconductor package of claim 12, wherein the diverging chip (top chip 130 or 140)is located inside the substrate 1210.  

As to claim 15, figures 1, 11 [0040-0162], Park discloses:
15. (Original) The semiconductor package of claim 10, wherein the first channel signal is capably transmitted to the first nonvolatile memory package 110 through a first horizontal path 1210 and a first vertical path, the second channel signal is capably transmitted to the second nonvolatile memory package 140 through a second horizontal path and a second vertical path, the first vertical path 1213 and the second vertical path 1214 extend in a first direction, the first horizontal path 1211 and the second horizontal path 1213 extend in a second direction perpendicular to the first direction, and the first horizontal path 1211 is lower than the second horizontal path 1213 in the first direction.  

As to claim 18, figures 1, 11 [0040-0162], Park discloses:
18. (Original) A semiconductor package comprising: a substrate 1210; a first buffer pad 111 and a second buffer pad 122 located on an upper part of the substrate 1210; a first buffer chip 160 and a second buffer chip 180 electrically connected to each of the first buffer pad and the second buffer pad; a plurality of nonvolatile memory chips 110,120,130,140 located on the upper part of the substrate 1210 and including a first nonvolatile memory chip 110 and a second nonvolatile memory chip 140, the first nonvolatile memory chip 110 being electrically connected to the first buffer chip 160, and the second nonvolatile memory chip 140 being electrically connected to the second buffer chip 180; a plurality of external connection terminals connected to a lower part of the substrate 1210; a controller 200 which transmits a control signal including a first channel signal and a second channel signal to one of the plurality of external connection terminals; and a rewiring pattern 1211,1212 which is located inside the substrate 1210, diverges the control signal into the first and second channel signals, transmits the first channel signal to the first buffer chip 160, and transmits the second channel signal to the second buffer chip 180 . 

As to claim 19, figures 1, 11 [0040-0162], Park discloses:
 
19. (Original) The semiconductor package of claim 18, wherein the rewiring pattern 1211,1212 comprises: a first vertical rewiring pattern 1212 and a first horizontal rewiring pattern 1211 in which the first channel signal is transmitted to the first buffer chip 160, a second vertical rewiring pattern 1214 and a second horizontal rewiring pattern 1213 in which the second channel signal is transmitted to the second buffer chip 180, the first vertical rewiring pattern 1212 and the second vertical rewiring pattern 1214 extend in a first direction, the first horizontal rewiring pattern 1211 and the second horizontal rewiring pattern 1213 extend in a second direction perpendicular to the first direction, and the first horizontal rewiring pattern 1211 is lower than the second horizontal rewiring pattern 1213 in the first direction.  


Allowable Subject Matter
Claims 16-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (20180026022) discloses a stacked chip packaging.
Kim (20130021760) discloses a multi-channel package.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813